DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arimura (US Pat No 8,757,616) in view of Kawashima (US Pub No 2018/0009614), further in view of Fujii et al (US Pat No 9,868,601).
	Regarding claim 1, Arimura discloses a sheet feed device comprising: 
a sheet placing portion (212) in which a plurality of sheets are placed;
a pair of sheet feed rollers (335) provided in alignment with an interval therebetween in a width direction perpendicular to a feeding direction in which the sheets are fed, the pair of sheet feed rollers configured to feed a sheet from the sheet placing portion by contacting an upper surface of the sheet; 
a pair of separation pads (610) provided in alignment with an interval therebetween in the width direction and biased toward the pair of sheet feed rollers, the pair of separation pads configured to, when an overlapping sheet overlaps under a target sheet that is in contact with the pair of sheet feed rollers, separate the overlapping sheet from the target sheet by coming in contact with a lower surface of the overlapping sheet (noted in column 6, lines 37-42); 
a holder (620) provided in such a way as to move in a facing direction in which the pair of separation pads approach and separate from the pair of sheet feed rollers, the holder supporting the pair of separation pads; 
a first biasing member (e.g. one of 630) configured to bias the holder toward the pair of sheet feed rollers; and 
It is noted that Arimura fails to disclose the lift plate; However, Kawashima discloses a similar sheet separating device including a sheet placing portion (32) having a lift plate (33) pivotably provided in the sheet placing portion to lift the sheets.  It would have been obvious to one having ordinary skill to have modified the device taught by Arimura with the teachings of 
Further, it is noted that Arimura and Kawashima fail to disclose the contact portion.  However, Fujii discloses a first contact portion (66) provided on the holder (63) projecting more than contact surfaces of the pair of separation pads that come in contact with a lower surface of the sheet fed by the pair of sheet feed rollers, the first contact portion configured to come in contact with the lower surface of the sheet fed by the pair of sheet feed rollers (as shown in figure 9B).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Arimura with the teachings of Fujii to achieve the predictable result of enhancing the separation of sheets by mitigating the force pressing down the holder (see column 13, lines 4-10; e.g. obvious to try with limited, predictable results).
Finally, as a result of this combination, each pad would having projections on either end of each pad, and thereby a first contact portion would be provided between the two pads.

Regarding claim 2, the combination discloses a pair of second contact portions located on both sides of the pair of separation pads in the width direction and projecting more than the contact surfaces of the pair of separation pads, the pair of second contact portions configured to come in contact with the lower surface of the sheet fed by the pair of sheet feed rollers (e.g. since each pad would have projections on each side thereof, there would be outermost projections from the outside of the holder).
Regarding claim 4, Fujii discloses the first contact portion includes an inclined surface that is inclined upward toward the downstream side in the feeding direction, and guides a front 
Regarding claim 5, Arimura discloses the pair of separation pads abut on the pair of sheet feed rollers in an attitude where the contact surfaces are inclined upward toward the downstream side in the feeding direction (as shown in figure 12).
Regarding claim 6, Arimura discloses an image forming apparatus (1).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches each and every element of claims 1, 2 and 3, together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art is considered to be pertinent to the applicant’s claimed invention relating specifically to the separation pad and claimed projections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619